Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT  July 6, 2009 (Date of earliest event reported) HONEYWELL INTERNATIONAL INC . (Exact name of Registrant as specified in its Charter) DELAWARE 1-8974 22-2640650 (State or other jurisdiction of (Commission File (I.R.S. Employer Identification incorporation) Number) Number) , P.O. BOX 4000, MORRISTOWN, NEW JERSEY 07962-2497 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (973) 455-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c) On July 6, 2009, Kathleen A. Winters was appointed Vice President and Controller of Honeywell International Inc. ("Honeywell" or the "Company"), and will serve as the Company's principal accounting officer. These appointments are effective July 20, 2009. Ms. Winters replaces Talia M. Griep who has served in the role since August 2007. Ms. Winters, age 41, joined Honeywell in January 2002 and has served as Corporate Vice PresidentBusiness Analysis and Planning since November 2006. Prior to that, she served as Vice PresidentFinance of a business in the Company's Specialty Materials segment from January 2005 to November 2006 and as Assistant Corporate Controller from January 2002 to January 2005. Ms. Winters will participate in compensation plans that have been previously disclosed or filed by the Company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 10, 2009 Honeywell International Inc. By: /s/ Thomas F. Larkins Thomas F. Larkins Vice President, Corporate Secretary and Deputy General Counsel 3
